UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (94.0%) (a) Shares Value Aerospace and defense (3.4%) General Dynamics Corp. 1,940 $301,010 L-3 Communications Holdings, Inc. 2,719 409,835 Northrop Grumman Corp. 2,600 556,270 Airlines (0.7%) American Airlines Group, Inc. 6,600 241,626 Auto components (1.5%) Johnson Controls International PLC 12,042 560,314 Banks (8.2%) BankUnited, Inc. 11,749 354,820 Capital Bank Financial Corp. Class A 5,300 170,183 First Republic Bank 9,420 726,376 KeyCorp 32,220 392,117 Old National Bancorp 16,160 227,210 PacWest Bancorp 19,390 832,025 Regions Financial Corp. 38,040 375,455 Beverages (0.7%) Molson Coors Brewing Co. Class B 2,490 273,402 Capital markets (1.2%) E*Trade Financial Corp. (NON) 15,520 451,942 Chemicals (2.0%) Dow Chemical Co. (The) 11,346 588,063 W.R. Grace & Co. 2,360 174,168 Commercial services and supplies (0.8%) Deluxe Corp. 4,260 284,653 Containers and packaging (8.1%) Ball Corp. 12,610 1,033,390 Graphic Packaging Holding Co. 36,390 509,096 Sealed Air Corp. 9,920 454,534 Silgan Holdings, Inc. (S) 21,018 1,063,301 Electric utilities (2.7%) Edison International 5,030 363,418 Exelon Corp. 19,080 635,173 Electrical equipment (2.2%) AMETEK, Inc. 17,552 838,635 Equity real estate investment trusts (REITs) (4.7%) American Tower Corp. 1 113 Equity Residential Trust 5,480 352,528 HCP, Inc. 10,620 403,029 Host Hotels & Resorts, Inc. 14,190 220,938 NorthStar Realty Finance Corp. 61,525 810,284 Food products (2.2%) JM Smucker Co. (The) 4,310 584,177 Pinnacle Foods, Inc. 5,061 253,910 Health-care equipment and supplies (3.6%) Becton Dickinson and Co. 2,260 406,190 Boston Scientific Corp. (NON) 16,070 382,466 C.R. Bard, Inc. 2,580 578,642 Health-care providers and services (0.2%) MEDNAX, Inc. (NON) 1,220 80,825 Hotels, restaurants, and leisure (2.3%) Penn National Gaming, Inc. (NON) 22,590 306,546 Wynn Resorts, Ltd. 5,630 548,475 Independent power and renewable electricity producers (1.7%) NRG Energy, Inc. 57,480 644,351 Industrial conglomerates (1.4%) Honeywell International, Inc. 4,620 538,646 Insurance (6.7%) American International Group, Inc. 11,940 708,520 Chubb, Ltd. 4,240 532,756 Hanover Insurance Group, Inc. (The) 3,590 270,758 Hartford Financial Services Group, Inc. (The) 23,776 1,018,088 IT Services (3.0%) Computer Sciences Corp. 11,510 600,937 Fidelity National Information Services, Inc. 6,850 527,656 Leisure products (0.7%) Brunswick Corp. 5,690 277,558 Life sciences tools and services (1.9%) Agilent Technologies, Inc. 14,920 702,583 Machinery (3.8%) Snap-On, Inc. 7,540 1,145,778 Wabtec Corp. (S) 3,310 270,262 Media (0.6%) Regal Entertainment Group Class A (S) 10,360 225,330 Metals and mining (1.2%) Cliffs Natural Resources, Inc. (NON) (S) 30,430 178,016 United States Steel Corp. (S) 14,720 277,619 Mortgage real estate investment trusts (REITs) (1.3%) Annaly Capital Management, Inc. 46,760 490,980 Multi-utilities (1.0%) Ameren Corp. 7,330 360,489 Oil, gas, and consumable fuels (7.2%) Apache Corp. (S) 6,940 443,258 EOG Resources, Inc. 11,480 1,110,231 Marathon Oil Corp. 45,730 722,991 Pioneer Natural Resources Co. 1,200 222,780 Range Resources Corp. 5,400 209,250 Personal products (2.5%) Avon Products, Inc. 127,306 720,552 Edgewell Personal Care Co. (NON) 2,855 227,030 Pharmaceuticals (4.9%) Allergan PLC (NON) 2,880 663,293 Mallinckrodt PLC (NON) 10,240 714,547 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 10,340 475,743 Real estate management and development (0.9%) RE/MAX Holdings, Inc. Class A 7,597 332,597 Road and rail (5.2%) Genesee & Wyoming, Inc. Class A (NON) 9,790 675,021 Union Pacific Corp. 13,310 1,298,124 Specialty retail (2.0%) Michaels Cos., Inc. (The) (NON) 11,373 274,885 TJX Cos., Inc. (The) 6,250 467,375 Technology hardware, storage, and peripherals (2.1%) HP, Inc. 23,430 363,868 Western Digital Corp. 7,560 442,033 Textiles, apparel, and luxury goods (1.4%) Hanesbrands, Inc. (S) 21,620 545,906 Total common stocks (cost $29,025,317) CONVERTIBLE PREFERRED STOCKS (1.4%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 640 $525,843 Total convertible preferred stocks (cost $655,248) SHORT-TERM INVESTMENTS (11.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) (AFF) 2,594,200 $2,594,200 Putnam Short Term Investment Fund 0.51% (AFF) 1,856,517 1,856,517 Total short-term investments (cost $4,450,717) TOTAL INVESTMENTS Total investments (cost $34,131,282) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $37,701,435. (b) The aggregate identified cost on a tax basis is $34,296,125, resulting in gross unrealized appreciation and depreciation of $7,104,749 and $999,364, respectively, or net unrealized appreciation of $6,105,385. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $1,627,393 $17,679,610 $16,712,803 $6,977 $2,594,200 Putnam Short Term Investment Fund** 1,654,943 11,475,728 11,274,154 6,939 1,856,517 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,594,200, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,553,572. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,206,389 $— $— Consumer staples 2,059,071 — — Energy 2,708,510 — — Financials 6,551,230 — — Health care 4,004,289 — — Industrials 6,559,860 — — Information technology 1,934,494 — — Materials 4,278,187 — — Real estate 2,119,489 — — Utilities 2,003,431 — — Total common stocks — — Convertible preferred stocks — 525,843 — Short-term investments 1,856,517 2,594,200 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
